Citation Nr: 0735327	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-17 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of an open head injury, and, if so, 
whether the claim may be allowed. 

2.  Entitlement to service connection for the residuals of 
alcoholism as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for hepatitis B with 
cirrhosis of the liver.

5.  Entitlement to service connection for left side body 
tremors.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
February 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision from 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In July 2007, the veteran testified at a hearing at the RO 
chaired by the undersigned.  A transcript of the proceeding 
is of record.

A January 2006 rating decision, in part, denied service 
connection for neck pain and Parkinson's disease with 
tremors.  As a notice of disagreement is not of record for 
these issues, they are not in appellate status.  38 U.S.C.A. 
§ 7105.  In July 2007, the veteran's representative raised 
the issues of service connection for Parkinson's disease, to 
include as secondary to his service-connected disabilities, 
and a neck injury.  The issues of whether new and material 
evidence has been received to reopen the previously denied 
claims have not been adjudicated by the RO and the Board 
therefore has no jurisdiction to consider them.  Jarrell v. 
Nicholson, 20 Vet. App. 326, 332-33 (2006).  As such, these 
issues are REFERRED to the RO via the Appeals Management 
Center (AMC) for appropriate action.

The issues of entitlement to service connection for right 
knee disability, hepatitis C, cirrhosis of the liver, and a 
neurological condition are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the AMC, in 
Washington, DC. 


FINDINGS OF FACT

1.  In August 1977, the RO denied the veteran's claim of 
service connection for the residuals of a concussion.  The 
veteran was provided notice of that denial but did not file a 
timely appeal and that decision is now final.

2.  The evidence received since that decision is neither 
cumulative nor redundant and raises a reasonable possibility 
of substantiating this claim.

3.  The veteran has current residuals of an open head injury 
due a motor vehicle accident in service.

4.  The residuals of the veteran's alcoholism are a result of 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
August 1977 decision to reopen the claim for residuals of an 
open head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

2.  The criteria for service connection for residuals of an 
open head injury have been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  The criteria for service connection for residuals of 
alcoholism, secondary to PTSD, have been met.   38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Regarding the open head injury and alcoholism claims, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

B.  Analysis

1.  Residuals of an Open Head Injury 

In August 1977, the RO denied service connection for the 
residuals of a concussion.  The RO noted that the veteran 
sustained a motor vehicle accident with multiple injuries in 
service in May 1971, however, a December 1976 VA examination 
noted that there were no residuals of a concussion. 

The RO notified the veteran of that decision and of his 
appellate rights, but he did not then file a timely 
substantive appeal.

Since the veteran did not timely appeal the RO's decision, it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  Furthermore, because he did not appeal that 
decision, this, in turn, means there must be new and material 
evidence during the years since to reopen his claim and 
warrant further consideration of it on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's August 1977 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if no 
such evidence has been submitted, the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  When determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

"New" evidence as evidence not previously submitted to 
agency decision makers and "material" evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
Id. 

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  If an organic disease 
of the nervous system is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service unless there 
is probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran filed his petition to reopen the claim in 
November 2002.  In statements and testimony, he contends that 
he suffers from multiple severe residuals of an open head 
injury resulting from the inservice motor vehicle accident.  
He notes that service medical records received subsequent to 
the August 1977 rating decision note a laceration on his head 
as a residual of the motor vehicle accident, and that several 
physicians have stated that he suffers from several 
neurological residuals of the inservice motor vehicle 
accident.  

The RO originally denied the claim in August 1977 finding 
that there was no evidence of current residuals of an 
inservice concussion.  

There is no actual clinical diagnosis of any neurological 
disability due to an open head injury in service or within 
one year of discharge.  However, service medical records show 
that the veteran was noted to have a laceration of the head 
and had been dazed by the motor vehicle accident.  In 
addition, in a report from a private physician, H.W.B.B., 
M.D., dated in December 2002, stated that the veteran has 
memory and concentration deficits due to head trauma 
sustained in the inservice motor vehicle accident.  A fee 
basis psychiatric examination was conducted in September 
2005.  The examiner stated that the veteran had neurological 
sequelae due to an inservice motor vehicle accident.  A VA 
PTSD examination was conducted in February 2004.  The 
examiner stated that it appeared likely that inservice motor 
vehicle accident resulted in a head injury which was not 
recognized at the time; and that it was likely that this head 
injury caused his current cognitive difficulties.  

This additional evidence received since the August 1977 
denial is significant and material as this is the first 
evidence of record indicating the veteran has neurological 
residuals of an inservice open head injury.  This evidence, 
by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  

Finally, this evidence supports granting service connection 
for the residuals of an open head injury.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

2.  Residuals of Alcoholism

While the law precludes direct service connection for alcohol 
abuse, service connection may be granted for an alcohol abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  However, this compensation may 
be awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id. at 1381.

The February 2004 VA PTSD examination report stated that the 
veteran used alcohol to relieve the stress caused by his 
service-connected PTSD.  

Based on the foregoing, the veteran's alcohol abuse was 
proximately due to his PTSD, as he used alcohol to self-
medicate his service-connected psychiatric symptoms.  38 
C.F.R. § 3.310, Allen, supra.


ORDER

New and material evidence has been received, and the claim of 
service connection for the residuals of an open head injury 
is reopened, 

Service connection for the residuals of an open head injury 
is granted.

Service connection for the residuals of alcoholism, secondary 
to the service-connected PTSD, is granted.


REMAND

The veteran contends that he suffers from a right knee 
disability due to the inservice motor vehicle accident.  The 
veteran should be provided an examination to determine if any 
current right knee disability was caused or aggravated by the 
inservice motor vehicle accident.  

Regarding the veteran's claim for service connection for 
hepatitis B with cirrhosis of the liver, at his hearing, it 
was noted that the veteran's spouse would be submitting a 
statement from a VA physician that the veteran has hepatitis 
B due to VA surgery for service-connected disabilities.  They 
should be provided an opportunity to provide this 
information.

The veteran's appeal for service connection for left side 
body tremors is inextricably intertwined with his recently 
granted claim for the residuals of an open head injury, and 
his petition to reopen his claim for service connection for 
Parkinson's disease with tremors, inasmuch as the tremors 
could be found to be a residual of his newly service-
connected open head injury; or to be a residual of 
Parkinson's disease, if service connection is granted for the 
disability.  As such future decisions could affect the 
outcome of the tremors claim, to avoid piecemeal 
adjudication, further consideration of the tremors claim must 
be deferred.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The veteran's representative has noted that Steven G. Scott, 
M.D., Director of the Polytrauma Center at the VA Medical 
Center in Tampa, Florida, informed him that he is available 
to render opinions regarding the relationship between 
traumatic brain injuries sustained in service and Parkinson's 
disease.  The representative submitted Dr. Scott's 
professional address and requested that the physician provide 
such an opinion in this case.  The veteran's claims file 
contains instances of treatment for Parkinson's disease with 
characteristic tremors.  However, the issue of entitlement to 
service connection for Parkinson's disease has not been 
adjudicated by the RO, and the Board therefore, has no 
jurisdiction to consider the claim or to order an examination 
or opinion in the first instance.  See Jarrell, supra.  
Therefore, the veteran or his representative should make this 
request to the AMC/RO.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a right knee disability, 
hepatitis C, cirrhosis of the liver, or a 
neurological condition that are not 
currently on file.  

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
his current right knee condition, as well 
as provide an opinion as to how, if at 
all, the right knee condition is related 
to service, particularly the motor vehicle 
accident.  The claims file should be 
provided to the examiner prior to the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiners should be accomplished and any 
such results must be included in the 
examination report. 

3.  Then readjudicate the right knee 
claim.  If the claim continues to be 
denied, send the veteran and his 
representative a supplemental statement of 
the case and give them time to respond. 

4.  If additional evidence regarding the 
presence of hepatitis B or cirrhosis of 
the liver is submitted within an 
appropriate period of time, the RO should 
readjudicate the claim for service 
connection for hepatitis B and cirrhosis 
of the liver.  If the claim continues to 
be denied, send the veteran and his 
representative a supplemental statement of 
the case and give them time to respond. 

5.  The RO should adjudicate the veteran's 
petition to reopen his claim for 
entitlement to service connection for 
Parkinson's disease with tremors.  When 
the above action is completed, and after a 
rating is assigned for the veteran's newly 
service-connected residuals of open head 
injury; the RO should readjudicate the 
claim for service connection for left side 
body tremors.  If the claim continues to 
be denied, send the veteran and his 
representative a supplemental statement of 
the case and give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


